Exhibit 10.6

Certain information marked as [****] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



MANUFACTURING AND SUPPLY AGREEMENT

This Manufacturing and Supply Agreement (“Agreement”) is entered into as of the
3rd  September 2020 (the “Effective Date”) between:

(i)          Glenmark Life Sciences Limited, a company incorporated under the
laws of India and having its registered office at Plot No 170-172, Chandramouli
Industrial Estate, Mohol Bazarpeth Solapur-413 213, MH, India and having its
corporate office at Glenmark House, B. D. Sawant Marg, Chakala, Andheri East,
Mumbai 400099, India, (“Glenmark”); and

(ii)         Napo Pharmaceuticals, Inc., a wholly-owned subsidiary of Jaguar
Health, Inc. (“Jaguar”), a Delaware corporation with its registered office at
201 Mission Street, Suite 2375, San Francisco, California 94105, USA (Napo
Pharmaceuticals, Inc. and Jaguar are collectively referred to as “Napo”).

“Glenmark” and “Napo may be referred to herein from time to time individually as
a “Party,” and collectively as the “Parties”.

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement, Napo
wishes to have Glenmark manufacture and supply to Napo and its Affiliates
Crofelemer Final (as defined below) for the continued marketing of Napo’s
FDA-approved product, Mytesi®, and for any other Crofelemer-based product
manufactured by NAPO or its Affiliates or any third party as appointed by NAPO
for human use and/or veterinary use, and Napo has approached Glenmark for the
manufacturing and fulfillment of Napo’s needs for Crofelemer Final; and

WHEREAS, Glenmark, itself or through one of its Affiliates, is willing to
manufacture and supply Crofelemer Final for Napo from the Facility (as defined
below), on the terms and conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1        “AAA” has the meaning set forth in Section 9.11C.

1.2        “Actual Cost” is defined in Appendix 1.2

1.3        “Adulterated” is defined in under Section 501 of the FD&C Act.

1.4        “Affiliate” of a Party shall mean any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Party, as the case may be, but for only so
long as such control exists. As used in this Section 1.4, "control" shall mean
(a) direct or indirect beneficial ownership of at least 50% (or such lesser
percentage which is the maximum allowed to



1|Page



--------------------------------------------------------------------------------

be owned by a foreign corporation in a particular jurisdiction) of the voting
share capital or other equity interest in such Person or (b) the power to direct
the management of such Person by contract or otherwise.

1.5        “Agreement” has the meaning set forth in the preamble hereto.

1.6        “Applicable Law” shall mean the applicable and then-effective
provisions of any and all national, supranational, regional, state and local
laws, treaties, statutes, rules, regulations, administrative codes, guidance,
ordinances, judgments, decrees, directives, injunctions, orders, permits of or
from any court, arbitrator, Regulatory Authority or Governmental Authority or
other agency having jurisdiction over or related to subject matter of this
Agreement.

1.7        [INTENTIONALLY LEFT BLANK]

1.8        “Business Day” means a day other than a Saturday or Sunday or any
public holiday in San Francisco, California, USA or in Ankleshwar, Gujrat,
India. For the avoidance of doubt, references in this Agreement to "days" shall
mean calendar days.

1.9        “cGMPs” means the then-current good manufacturing practices required
by the FDA, as set forth in the FD&C Act and in regulations promulgated at 21
C.F.R. Parts 210 and 211, and in other applicable FDA and other regulatory
guidance and policy documents.

1.10      “Chronicity” means chronic failure to supply Crofelemer Final, in
accordance with the terms of this Agreement, [****].

1.11      “Confidentiality Agreement” means the Confidentiality Agreement
referenced in Section 6.1.

1.12      “Crofelemer-Based Product” means any therapeutic drug product
developed, manufactured, marketed, or distributed by Napo or its Affiliates, for
human or animal use, for the purposes of clinical study or commercial sale,
containing Crofelemer as an active ingredient, including, for example, Mytesi.

1.13      “Crofelemer Final” means [****] of varying chain lengths with an
average molecular weight of [****], as per the then current Specifications.

1.14      “CPL” means [****] that meets the Specification as mutually agreed by
both Parties as per the Quality Agreement.

1.15      [INTENTIONALLY LEFT BLANK]

1.16      “DAP” means ”Delivered At Place” as defined in the Incoterms 2010,
published by the International Chamber of Commerce, to provide standardization
of shipping terms and the responsibilities of buyers and sellers.

1.17      “Delivery Readiness Date” has the meaning set forth in Section 2.3E.

1.18      “Dispute” has the meaning set forth in Section 9.11.

1.19      “Effective Date” has the meaning set forth in the preamble hereto.

1.20      “Ex-Works” means ex-works, as defined in the Incoterms 2010, published
by the International Chamber of Commerce, to provide standardization of shipping
terms and the responsibilities of buyers and sellers.



2|Page



--------------------------------------------------------------------------------

1.21      “Facility” means [****].

1.22      “Force Majeure” has the meaning set forth in Section 9.4.

1.23      [INTENTIONALLY LEFT BLANK]

1.24      “FDA” shall mean the U.S. Food and Drug Administration or the
equivalent Indian or other global regulatory authorities.

1.25      “FD&C Act” shall mean the United States Food, Drug and Cosmetic Act,
as amended, and any regulations promulgated thereunder.

1.26      “Financial Year” means each successive period of twelve (12)
consecutive calendar months commencing on April 1 and ending on March 31.

1.27      “Glenmark Indemnitees” has the meaning set forth in Section 7.2.

1.28      “Glenmark Intellectual Property” shall have the meaning set out in
Section 3.6F(ii).

1.29      “Governmental Authority” shall mean any court, agency, department,
authority or other instrumentality of any national, supranational state, county,
city or other political subdivision.

1.30      “Indemnified Party” has the meaning set forth in Section 7.3A.

1.31      “Indemnifying Party” has the meaning set forth in Section 7.3A.

1.32      “Invention” means any discovery, improvement, process, formula, data,
invention, know-how, trade secret, technique, procedure, device, or other
intellectual property, whether or not patentable, including any enhancement in
the manufacture, formulation, ingredients, preparation, presentation, means of
delivery, dosage or packaging of Crofelemer Final or any Crofelemer-Based
Product or any discovery or development of a new indication for Crofelemer Final
or any Crofelemer-Based Product.

1.33      [INTENTIONALLY LEFT BLANK]

1.34      “Losses” has the meaning set forth in Section 7.1.

1.35      “Manufacture” or “Manufactured” or “Manufacturing”, as the context
requires, shall mean to process, manufacture, package, label, hold and/or store,
warehouse, quality control testing and quality control analysis, release of the
Crofelemer Final by Glenmark or by any of its Affiliates on behalf of Glenmark.

1.36      “Manufacturing Instructions” means those documents describing (i) the
processing of CPL into Crofelemer Final and (ii) the testing of the materials,
intermediates, and products of such processing.

1.37      “Napo Indemnitees” has the meaning set forth in Section 7.1.

1.38      “Napo Intellectual Property” means intellectual property (except
Glenmark Intellectual Property) including (i) the Manufacturing IP, all
Transferred Information, Transferred Regulatory Documents, and Batch Records (as
those terms are defined in the Transfer Agreement), (ii) all Inventions,
occurring before or after the Effective Date, that were not included in the
Transferred Information and (iii) any other patents, trade secrets, copyrights
and other technical information and know-how (whether or not patentable),
including without limitation methods, processes, practices, formulae,
instructions, skills, techniques, procedures, technical assistance, designs,
assembly procedures, specifications, test methods, analytical



3|Page



--------------------------------------------------------------------------------

methods, and other material or information that: (i) relates to the development
and/or Manufacturing of products containing Crofelemer Final, and (ii) is owned
in whole or in part by Napo or its Affiliates.

1.39      “Napo-Supplied CPL” means the CPL supplied by Napo to Glenmark
hereunder and used by Glenmark to Manufacture Crofelemer Final.

1.40      [INTENTIONALLY LEFT BLANK]

1.41      “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

1.42      “Policies” means the insurance policies of both Parties described in
Section 5.7C.

1.43      “Purchase Price” has the meaning set forth in Section 4.1A.

1.44      "Purchase Order" means with respect to Crofelemer Final, a written
purchase order as set out in Section 2.3.

1.45      “Quality Agreement” means the Quality Agreement by and between Napo
and Glenmark attached hereto as Exhibit 1.45 and incorporated herein by this
reference, including any subsequent amendments or modifications that shall be
mutually agreed to between the Parties from time to time (the “Quality
Agreement”).

1.46      “Recall” means, with respect to any product containing Crofelemer
Final, any voluntary or involuntary recalls, market withdrawals, whole shipment
returns, stop sales, field corrections or other related actions.

1.47      “Record of Analysis” has the meaning set forth in the Quality
Agreement.

1.48      “Regulatory Authority” shall mean any international, national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity (a) whose review and/or approval is
necessary (i) for the manufacture, packaging, labeling, use, storage, import,
export, distribution, promotion, marketing, offer for sale and sale of
Crofelemer Final and/or (ii) for reviewing regulatory filings for Crofelemer
Final; and/or (b) having authority to review and enforce cGMPs and/or other
Applicable Laws relating to Crofelemer Final or the manufacture, development,
commercialization, use or sale thereof.

1.49      “Regulatory Requirements” shall mean (a) all specifications, methods
of Manufacture, and other information in one or more regulatory submissions
related in any way to Crofelemer Final, and (b) all laws, rules, regulations,
applicable regulatory guidance documents, and other requirements of any
Regulatory Authority that govern Crofelemer Final, including customs
requirements and delivery.

1.50      “Specifications” shall mean, with respect to Crofelemer Final, those
Crofelemer Final-related specifications, as provided to Glenmark by Napo and
with respect to CPL, those CPL­related specifications, as provided to Glenmark
by Napo, all of which shall be set forth in the Quality Agreement.

1.51      “Term” has the meaning set forth in Section 8.1.

1.52      “Third Party” shall mean any Person other than Glenmark, Napo and
their respective Affiliates.

1.53      “Transfer Agreement” means that certain Termination, Asset Transfer
and Transition Agreement dated September 22, 2017 by and between Napo and
Glenmark, a copy of which is attached hereto as



4|Page



--------------------------------------------------------------------------------

Exhibit 1.53.  The Transfer Agreement remains a standalone agreement and is not
to be merged into this Agreement nor are any of the Transfer Agreement’s
obligations terminated by this Agreement.



1.54      “U.S.” or “United States” means the United States of America.

ARTICLE 2

SUPPLY AND PURCHASE OF CROFELEMER FINAL

2.1       Manufacture and Supply of Crofelemer Final.    Subject to the terms of
this Agreement, during the Term and any renewal term, Glenmark shall Manufacture
Crofelemer Final in accordance with the Manufacturing Instructions as approved
by Napo and contained in the Specifications, and supply Crofelemer Final
exclusively to Napo and its Affiliates. In consideration of Glenmark providing
exclusivity to NAPO pursuant to Section 3.1B, Napo shall purchase from Glenmark
no less than 300 kgs. of Crofelemer Final per Financial Year (pro-rated for that
portion of the Financial Year during which this Agreement is in effect) during
the Term pursuant to, and in accordance with, Section 2.3 (the “Minimum Purchase
Quantity”).  Subject to Section 8.3, if NAPO fails to purchase the Minimum
Purchase Quantity in any Financial Year during the Term, (as such Minimum
Purchase Quantity may be adjusted pursuant to Sections 2.1, 2.3G, 2.3H and 3.5D,
NAPO shall pay an amount equal to a) the Purchase Price minus the cost of the
CPL, multiplied by b) the adjusted Minimum Purchase Quantity for such Financial
Year, as and by way of compensation to Glenmark for the exclusivity.

2.2        [INTENTIONALLY LEFT BLANK]

2.3        Purchase Orders for Crofelemer Final.

A.          Subject to Section 2.3B, in [****]during the Term, [****], Napo
shall provide Glenmark with a binding Purchase Order for the quantity of
Crofelemer Final to be purchased during each such Financial Year, each Purchase
Order for Crofelemer Final shall specify:

i.     the quantity of Crofelemer Final to be ordered in the Purchase Order
during the Financial Year for such Purchase Order (the quantity ordered shall
be: aa) [****]; bb) in multiples of [****] (i.e., validated, milled and blended
lots) of Crofelemer Final; and cc) no more than [****];

ii.    the Purchase Price for the quantity of Crofelemer Final being purchased
pursuant to such Purchase Order, which, except as set forth in this Agreement,
including, without limitation, Section 2.3G, Section 2.3H, Section 3.5D, and
Section 3.6E, will be non-changeable during the life of the Purchase Order;

iii.   the required delivery date(s), the port of departure and terminal for
Ex-works (the Facility) delivery as specified in Section 3.5 (Napo shall specify
no more than four (4) delivery dates per year in a given Purchase Order); and

iv.   any invoicing information and/or special instructions.

Provided, however, Napo shall have no obligation to provide Glenmark with a
Purchase Order for a given Financial Year until after Glenmark has provided Napo
with the Purchase Price for such given Financial Year.  Further, if the Purchase
Price [****], Glenmark will share the Actual Cost data with Napo and the Parties
will use commercially reasonable efforts to reduce the Actual Costs.



5|Page



--------------------------------------------------------------------------------

In the event of any contradiction in the terms of any Purchase Order and this
Agreement, the Parties agree that the terms of this Agreement shall prevail,
unless otherwise specifically agreed by the Parties in writing.

B.          Notwithstanding Section 2.3A, Napo shall be under no obligation to
provide Glenmark with a new Purchase Order Pursuant to Section 2.3A until the
Purchase Order for the immediately preceding Financial Year has been terminated
either by agreement of the Parties or pursuant to Section 2.3G.



C.          Glenmark shall submit each Purchase Order, within [****] of receipt
thereof, to the appropriate Indian authority to obtain an export license for the
full amount of Crofelemer Final stated on such Purchase Order.



D.          Glenmark shall accept or reject, in writing within [****], each
Purchase Order from Napo made in accordance with this Agreement and with
Appendix 2.3D.  If Glenmark does not communicate acceptance or rejection of a
Purchase Order within such fifteen [****], then the Purchase Order shall be
deemed accepted. Once a Purchase Order is placed, Napo shall not amend or cancel
such Purchase Order without Glenmark’s prior consent. Such consent shall not be
unreasonably withheld.



E.          Subject to the terms of this Agreement, Glenmark shall then be
obligated to deliver to Napo or its Affiliates, by the required delivery dates
and pursuant to the delivery instructions as are set forth in each Purchase
Order.  Glenmark shall deliver not less than [****] nor more than [****] of the
quantities specified in the Purchase Order applicable to each such delivery
date.  Each such delivery must be in accordance with any special instructions
and/or invoicing information stated in the Purchase Order. Collection of the
Crofelemer Final from the Facility shall be made by Napo within a period of
[****] from the date of written notification by Glenmark to Napo that the
Crofelemer Final is ready for delivery (“Delivery Readiness Date”). In no event
will the Delivery Readiness Date be prior to the delivery date specified in any
given Purchase Order for such Crofelemer Final.  Except in case of Force Majeure
event, in the event that Napo fails to collect the Crofelemer Final from the
Facility on the Delivery Readiness Date and such failure to collect is for
reasons directly attributable to Napo, Napo shall be liable to pay customary and
reasonable warehousing charges starting from the Delivery Readiness Date and
going until such time as the Crofelemer Final is collected by Napo. Glenmark
shall have the right to store the Crofelemer Final with a third party or in its
own warehouse if not collected within [****] from the Delivery Readiness Date.
 Subject to the quantity variations set forth in this Section 2.3E, each failure
of Glenmark to have a Delivery Readiness Date for the quantities of Crofelemer
Final ordered pursuant to a Purchase Order within [****] of the required
delivery date as set forth in the Purchase Order shall be regarded hereunder as
a failure to deliver for purposes of establishing Chronicity; provided, however
this will not excuse NAPO from taking delivery of the Crofelemer Final that is
ready for delivery (subject to all other terms and conditions of this Agreement
related to delivery and acceptance of Crofelemer Final by Napo).



F.          Napo shall be obligated to purchase and take delivery of such
quantities of Crofelemer Final as are set forth in each accepted Purchase Order,
provided (i) such Crofelemer Final is delivered within the specified schedule as
set forth therein and subject to the terms of Section 2.3E, and (ii) such
fulfillment is in accordance with any special instructions or invoicing
information stated in the Purchase Order.  Each time Glenmark fails to deliver
the Crofelemer Final ordered pursuant to a Purchase Order in a timely fashion,
such failure shall be used for purposes of establishing Chronicity as per
Section 2.3E.



G.          Each Purchase Order shall terminate as of the later of the date of
the last shipment therein or March 31 of the Financial Year for which such
Purchase Order was submitted to and accepted by Glenmark pursuant to the terms
stated in this Section 2.3. Napo will have no further obligation to purchase any
Crofelemer Final on a given Purchase Order once the Purchase Order has
terminated.





6|Page



--------------------------------------------------------------------------------

H.          Notwithstanding anything to the contrary, unless the reasons are
attributable to Napo, Napo shall not be required to pay for any Crofelemer Final
pursuant to a given Purchase Order (i) for which Napo has not received a timely
Delivery Readiness Notice, (ii) that has not been physically delivered to Napo
by Glenmark, or (iii) acceptance was rejected by Napo pursuant to Section 3.5
and not replaced in a timely manner by Glenmark.  The quantity of Crofelemer
Final in a given Purchase Order shall be reduced by the quantity of Crofelemer
Final that Glenmark is unable to deliver to Napo for the reasons set forth in
this Section 2.3H.



2.4        Napo-Supplied CPL

A.          By the 5th day of the first month of every calendar quarter,
Glenmark will send to Napo a written statement of Glenmark’s then-current
inventory of Napo-Supplied CPL, which statement will include, among other items,
(i) the number of kilograms available for processing as of that date, (ii) the
number of kilograms delivered to Glenmark during the immediately preceding
quarter and (iii) the number of kilograms consumed in processing during the
immediately preceding quarter.

B.          Absent an actual Force Majeure event, Napo, in accordance with each
binding Purchase Order for Crofelemer Final, will use commercially reasonable
efforts to provide sufficient quantities of Napo-Supplied CPL in a timely manner
to allow Glenmark to maintain an inventory of Napo-Supplied CPL. Napo will
provide Napo-Supplied CPL (upon written notice to Glenmark of the shipment
readiness) which is collectively sufficient to [****] of the Crofelemer Final
indicated in any Napo Purchase Order for any given quarter. Glenmark shall use
the Napo-Supplied CPL only for purposes of Manufacturing Crofelemer Final for
Napo and its Affiliates, and for no other purpose.  Glenmark cannot use
Napo-Supplied CPL to produce Crofelemer Final or Crofelemer-Based Product for
its own use or for sale to a third-party.  This Section 2.4B shall survive the
expiration or early termination of this Agreement.

C.          Napo shall submit an invoice for each shipment of Napo-Supplied CPL
according to the terms defined in Appendix 2.4C.

D.          Napo will ship DAP (port of arrival, India) (Incoterms 2010) the
Napo-Supplied CPL to Glenmark. Thus, Glenmark’s obligations with respect to
Napo-Supplied CPL shall be (i) responsibility for risk of loss upon
Napo-Supplied CPL being customs cleared at port of entry into India, (ii)
 taking delivery of the Napo-Supplied CPL upon arrival at the port of entry into
India, (iii) paying import taxes and duties applied to each Napo-Supplied CPL
shipment, (iv) fulfilling all other steps necessary to ensure successful customs
clearance and (v) paying shipment costs for Napo-Supplied CPL from the port of
entry to Glenmark’s Facility. Ownership title and risk of loss for the
Napo-Supplied CPL will transfer to Glenmark upon customs clearance at the port
of entry in India and Glenmark shall retain ownership of the Napo-Supplied CPL
through all processing steps to Crofelemer Final.

E.          Notwithstanding any other provisions hereinabove, Glenmark shall
have no liability hereunder to the extent any such liability is attributable to
failure of Napo-Supplied CPL to conform to applicable Specifications upon
testing (per mutually agreed and accepted test methods) at the Facility.
 Glenmark shall test the Napo-Supplied CPL as soon as practicable and will
notify Napo within five (5) Business Days of any Napo-Supplied CPL that does not
meet the release Specifications set forth in the Quality Agreement.

F.          In the event Napo fails to deliver Napo-Supplied CPL, which meets
the release Specifications in the Quality Agreement, and in the quantities
necessary for Glenmark to Manufacture Crofelemer Final in accordance with any
given Purchase Order, such failure shall excuse Glenmark's obligation to supply
the quantity of Crofelemer Final specified in that Purchase Order, within the
timeframe requested.  However, once a sufficient amount of Napo-Supplied CPL has
been provided to and accepted (having met release Specifications) by Glenmark,
Glenmark will use commercially reasonable efforts to supply Napo with the
previously Ordered quantity of Crofelemer Final.



7|Page



--------------------------------------------------------------------------------

2.5        Manufacturing IP Licensed to Glenmark; Exclusivity. This Agreement is
a contract manufacturing and supply agreement only.  Nothing contained in this
Agreement shall be interpreted or construed, in any way, to prohibit Napo from
purchasing Crofelemer Final from other pharmaceutical manufacturers.  Glenmark
hereby represents that [****]. [****][****].

ARTICLE 3

MANUFACTURING

3.1        Manufacture of Crofelemer Final.

A.          Instructions and Requirements.  Glenmark shall Manufacture
Crofelemer Final according to the applicable Manufacturing Instructions, to meet
the applicable Specifications, and in accordance with both applicable Regulatory
Requirements and Applicable Laws, as then in effect. Amendments to the
Specifications will be handled in accordance with Section 3.6.

B.          Facility. As of the Effective Date, Glenmark shall use Building
[****] at the Facility exclusively for the Manufacture of Crofelemer Final for
Napo.  The Parties will work together to plan an orderly expansion of the
Facility in order to increase manufacturing capacity to meet Napo’s needs on a
timely basis.  The Parties agree to execute an addendum to this Agreement at a
future date, for the purposes of capacity expansion at the Facility, on the
terms and conditions as may be mutually agreed upon between the Parties.
 Glenmark shall not unreasonably withhold its consent for the Manufacturing
capacity expansion described in this Section 3.1B. The Parties will work out the
terms of the cost allocation for such expansion as part of a separate business
development agreement.

3.2        Quality Agreement. Not later than three (3) months after the
Effective Date of this Agreement, Glenmark and Napo shall either a) amend the
Quality Agreement or b) enter into a new reasonable and customary quality
agreement which sets forth the quality assurance arrangements, responsibilities
and procedures with respect to the Manufacturing of Crofelemer Final, quality
testing, the conducting of timely investigations and the resolution of any
issues that may arise from time to time, with respect to Crofelemer Final.
 Attached hereto as Exhibit 1.45 is the Quality Agreement that shall be in place
until such revised Quality Agreement has been negotiated and executed by the
Parties.  A material violation of the Quality Agreement will be considered an
event for purposes of Chronicity.

3.3        Quality Control. Glenmark shall be responsible for all quality
control analyses of Crofelemer Final and all Crofelemer Final shall be released
by Glenmark, in each case in accordance with the terms of the Quality Agreement.



3.4        Regulatory Inspections. Glenmark shall cooperate with any inspection
of its facilities by the FDA relating to this Agreement and, if applicable, by
any other Regulatory Authority that has any jurisdiction over the Manufacturing
of Crofelemer Final.

3.5        Delivery and Acceptance.

A.          Delivery. Subject to the terms and conditions of this Agreement,
Glenmark shall deliver all Crofelemer Final ordered by Napo within the timeframe
stated in the applicable Purchase Order in accordance with Section 2.3 and
Appendix 2.3D. All Crofelemer Final shall be labeled by Glenmark and packed for
shipping in accordance with packing instructions provided by Napo. In a
situation where Glenmark delivers less, or in excess of the quantity ordered by
Napo, invoices shall be based on the actual delivered quantity.



8|Page



--------------------------------------------------------------------------------

B.          Napo’s Responsibility. Glenmark shall ship Ex-works (Glenmark
Facility) (Incoterms 2010) the Crofelemer Final from India specified in the
applicable Purchase Order. It is the Parties’ intention that the risk of loss
for each shipment of Crofelemer Final transfer from Glenmark to Napo at the
Facility. Thus, Napo’s obligations with respect to each shipment of Crofelemer
Final shall be (i) to assume any risk of loss for each shipment of Crofelemer
Final upon pick up of Crofelemer Final from the Facility in India, (ii) to
purchase any excess insurance desired by Napo to cover each shipment, (iii)
taking delivery of the Crofelemer Final from Glenmark at the Facility, (iv)
paying import taxes and duties applied to each Crofelemer Final shipment, and
(v) paying shipment costs for Crofelemer Final from the Facility.
Ownership/title to the Crofelemer Final shall not pass to Napo until Napo or
Napo’s shipping agent has taken physical possession thereof.

C.          Record of Analysis; Batch Record Certificate. Each delivery of
Crofelemer Final, shall be accompanied by a (i) Record of Analysis; (ii) Batch
Record Certificate, (iii) such other documents as may be required pursuant to
the Quality Agreement and (iv) all documentation necessary for the sale and/or
import of Crofelemer Final.

D.          Acceptance upon Delivery. Napo shall be under no obligation to
accept any shipment of Crofelemer Final for which Glenmark has not provided a
Record of Analysis or a Batch Record Certificate, as applicable. The receiving
agent at the contract formulation facility (the consignee) shall inspect all
shipments of Crofelemer Final promptly upon receipt, and Napo may reject any
shipment of Crofelemer Final which is nonconforming to the Specifications for
Crofelemer Final. To reject delivery of a shipment of Crofelemer Final, Napo
must give written notice to Glenmark of Napo's rejection of any delivery within
[****] after receipt of such delivery. If no such notice of rejection is
received, Napo shall be deemed to have accepted such Crofelemer Final on the
[****] after delivery, subject to Section 3.7C.

(i)          Glenmark shall use commercially reasonable efforts to replace such
rejected Crofelemer Final with Crofelemer Final conforming to the
Specifications. The replacement Crofelemer Final and the delivery of such
replacement Crofelemer Final shall be at no additional cost to Napo or its
Affiliates.

(ii)         Napo will, at Napo’s sole discretion, either (a) dispose of the
rejected Crofelemer Final at Napo’s expense and will provide Glenmark with a
copy of the certificate of destruction, or (b) use such rejected Crofelemer
Final for research and development purposes.

If the Parties fail to agree whether Crofelemer Final conforms with the terms of
this Agreement, including without limitation to the Quality Agreement, or are
defective or not such matter shall be finally settled by an independent testing
laboratory as agreed upon by the Parties and the decision of the independent
testing laboratory shall be final and binding on the Parties. The said
independent testing laboratory shall act as an expert and not as an arbitrator
and the fees of the independent testing laboratory shall be borne by the losing
Party.



Glenmark shall be responsible to pay Napo for the cost of any CPL associated
with Crofelemer Final that has been rejected pursuant to this Section 3.5D.



For the avoidance of doubt, this shall constitute Napo’s sole remedy for the
late delivery of Crofelemer Final due to the Crofelemer Final not being accepted
by Napo pursuant to this Section 3.5 and all other rights or remedies available
under statute, common law or otherwise are hereby expressly excluded by the
Parties.  Notwithstanding the foregoing, if any such delivery is rejected due to
a non-acceptance by Napo (pursuant to this Section 3.5) and such non-acceptance
is caused by any event solely due to any act or omission of Glenmark and
Glenmark cannot replace such Crofelemer Final before the end of the Financial
Year, such quantity of Crofelemer Final will be used to reduce the quantity of
Crofelemer Final that Napo is obligated to purchase under the Purchase Order for
the Financial Year related to such delivery and if not promptly remediated by
the end of the Financial Year shall be considered an event for purposes of
Chronicity.





9|Page



--------------------------------------------------------------------------------

3.6        Change in Specifications; Other Modifications.

A.          No Changes to Specifications By Glenmark. Glenmark shall not, in any
respect, amend, modify or supplement the Specifications, the Manufacturing
process, the location of the Manufacturing, or the test methods for Crofelemer
Final or any Napo-Supplied CPL or sources of CPL used in connection with
Manufacturing Crofelemer Final without the prior written consent of Napo

B.          Changes in Specifications, Process, or Test Methods. If an amendment
to the Specifications, the Manufacturing process, or the test methods for
Crofelemer Final is (i) required by any Regulatory Authority in writing, or (ii)
requested by Napo, Napo promptly shall provide Glenmark with appropriate
documentation relating to any such changes to the Specifications or
Manufacturing process to the extent that such changes affect Glenmark's
Manufacturing and release of Crofelemer Final hereunder. If the requested
changes can be made without modification to the existing process capability,
Glenmark shall implement such changes in accordance with the change control
procedures applicable under cGMPs and per agreement between the Parties
regarding the timing of the changes. The Parties will meet and confer on whether
or not the requested changes to the Specifications can be made without
modification to the existing process capability. If the requested changes can be
made without modification to the existing process capability, then Glenmark will
make such changes without any additional cost to Napo. If the Parties determine
that the requested changes cannot be made without modification to the existing
process capability, then Glenmark will advise Napo of the cost to Napo to effect
such changes; and, the Parties will decide whether or not to proceed with the
changes to the Specifications, test methods, or Manufacturing process unless
those changes are mandated by a Regulatory Authority.

C.          Costs to be Absorbed By Napo. Except as set forth in Section 3.6D,
Napo shall be solely responsible for any additional costs incurred to implement
changes to the Specifications or the Manufacturing process as required by Napo
or by any Regulatory Authority, including costs of capital equipment and process
upgrades, obsolescence (e.g., disposal, disposition or removal) of
non-conforming Napo-Supplied CPL and any Crofelemer Final inventory or any
intermediate stage.

D.          Costs to be Absorbed By Glenmark. Glenmark shall be solely
responsible for any and all increased costs or expenses incurred by it as a
result of any amendment of the Specifications or the Manufacturing process for
Crofelemer Final (aa) requested by Glenmark and consented to by Napo or
(bb) required by Napo as a result of Glenmark's failure to Manufacture
Crofelemer Final in conformity with the Specifications; provided however, that
such failure is not as a result of Napo-Supplied CPL or change in the
Specifications and/or test methods of either the Napo-Supplied CPL or Crofelemer
Final or any other intermediate stage.

E.          Cost Reductions. In the event of a reduction in Actual Costs or a
change to the Specifications, Manufacturing process, or test methods results in
a reduction in Actual Costs, the Parties shall meet to determine the revised
Actual Cost such that [****] of the improvement is reflected in a reduced
Purchase Price to Napo.  The lowered Purchase Price will be made available to
Napo starting in the first full month following the month of the implementation
of the cost saving changes to the Manufacturing process or test methods, if any.
 The Parties agree to amend the then outstanding Purchase Order to reflect such
new Purchase Price for the remainder of the Financial Year for which the
Purchase Order is open.

F.          Intellectual Property.

(i)          Napo shall own all right, title and interest in and to the
Specifications and the Napo Intellectual Property. As stated in Section 2.5
above and in the Transfer Agreement, Glenmark shall have the right to use,
during the Term, the Specifications and the Manufacturing IP for the limited
purposes set forth herein. Glenmark shall promptly disclose



10|Page



--------------------------------------------------------------------------------

in writing to Napo the discovery, development, making, conception or reduction
to practice of any Invention arising out of use of the Specifications and the
Manufacturing IP and shall and does hereby assign to Napo any and all right,
title or interest Glenmark may have in, or to, any such Invention. Glenmark
shall execute any documents and perform such other acts as may be reasonably
requested by Napo in order to secure, perfect, confirm, exercise or enforce
Napo’s foregoing rights.

(ii)         If Glenmark uses any scientific methods, techniques, trade secrets
and/or know-how that are not Napo Intellectual Property (“Glenmark Intellectual
Property”), in the process of Manufacturing Crofelemer Final, then Glenmark
does, hereby, grant to Napo during the Term of this Agreement a non-exclusive,
worldwide, royalty-free,  and sub-licensable license to such scientific methods,
techniques, trade secrets and/or know-how.

(iii)         Without limiting the provisions of the Confidentiality Agreement,
Glenmark shall use the Specifications and Napo Intellectual Property solely for
purposes of performing its obligations hereunder.  Glenmark shall not share with
or sublicense to any of Glenmark’s Affiliates any of the Specifications or Napo
Intellectual Property.

(iv)        Napo shall have sole discretion and responsibility to prepare, file,
prosecute, and maintain all patent applications and patents covering Inventions,
and shall have the sole discretion and responsibility to enforce any such
patent. Napo shall also be responsible for any related interference and
opposition proceedings.

G.  This Section 3.6 shall survive the termination of this Agreement.

3.7        Failure or Inability to Supply Crofelemer Final

A.          Shortages. In the event that, absent an actual Force Majeure event
and provided that there is timely supply of Napo-Supplied CPL in accordance with
Specifications and accepted by Glenmark, if Glenmark, shall have reason to
believe that it will be unable to supply Napo with the full quantity of
Crofelemer Final actually ordered by Napo under a Purchase Order in a timely
manner and in conformity with the warranties set forth in Section 5.2, Glenmark
shall promptly notify Napo thereof.  Thus, promptly upon receiving such notice,
the Parties shall meet to discuss how Napo shall obtain such full quantity of
conforming Crofelemer Final.  Compliance by Glenmark with this Section 3.7A
shall not relieve Glenmark of any other obligation or liability under this
Agreement, including any obligation or liability under Sections 3.7B or 3.7C.
Unless promptly remediated by the Parties to Napo’s satisfaction, any such
shortage [****]shall be regarded hereunder as a failure to supply for purposes
of establishing Chronicity.

B.          Delays. Absent an actual Force Majeure event and provided there is
timely supply of Napo-Supplied CPL in accordance with Specifications and
accepted by Glenmark, or any shortage as set out in 3.7A above, if Glenmark
shall have reason to believe that it will be unable to supply Napo, in a timely
manner, with the Crofelemer Final ordered by Napo, Glenmark shall promptly
notify Napo of the delay. If the anticipated delay is to be [****] or more after
the specified delivery date in a given Purchase Order, then Napo shall accept
late delivery of the Crofelemer Final specified in the original Purchase Order.
Promptly upon Napo receiving such notice (in no event later than [****], the
Parties shall meet to discuss how to mitigate the delay in supply of Crofelemer
Final. Unless there is a plan to remediate the delay by the Parties to Napo’s
satisfaction within 30 days of such notice to Napo, any such delay shall be
regarded hereunder as a failure to supply for purposes of establishing
Chronicity.

C.          Latent Defects. In the event that Napo discovers a non-conformity
that could not reasonably have been detected by a customary inspection
(including chemical analysis of the Crofelemer Final) upon delivery, but in no
event more than [****] after delivery of Crofelemer Final by Glenmark (“Latent
Defect”), Napo shall give Glenmark notice thereof (including a sample of such



11|Page



--------------------------------------------------------------------------------

Crofelemer Final, if applicable) within [****] of such discovery. If Glenmark
accepts NAPO’s claim, Glenmark shall, as promptly as possible, supply Napo with
a conforming quantity of Crofelemer Final at Glenmark’s expense to replace the
Crofelemer Final that is the subject of the Latent Defect. Glenmark shall be
responsible to pay Napo for the cost of any CPL associated with Crofelemer Final
that has been agreed by Glenmark to have a Latent Defect.  Latent Defects shall
not include any claim in relation to Crofelemer Final specifications.

If the Parties fail to agree whether Crofelemer Final conforms with the terms of
this Agreement, including without limitation to the Quality Agreement, or are
defective or not and such matter can be determined by an independent testing
laboratory, then such matter shall be settled by an independent testing
laboratory as agreed upon by the Parties and the decision of the independent
testing laboratory shall be final and binding on the Parties. The said
independent testing laboratory shall act as expert and not as arbitrator and the
fees of the independent testing laboratory shall be borne by the losing Party.
If the independent laboratory decides in favour of Glenmark, Glenmark shall have
no liability whatsoever towards the claim of Latent Defect by NAPO however if
decided against Glenmark, Glenmark shall do the needful as stated above as if
Glenmark has agreed with the claim of NAPO.

3.8        Stability. Glenmark shall, during the Term, take such quantities of
quality control stability samples, from batches of Crofelemer Final intended for
delivery to Napo, as set forth in the Quality Agreement , and as are required by
cGMPs and applicable Regulatory Requirements to establish appropriate stability
studies as described in the most recent version of the ICH guidelines: Stability
Testing Of New Drug Substances And Products, in each case to support the claimed
expiration dating for the Crofelemer Final delivered to Napo.

3.9        Legislative Changes. Each Party shall immediately advise the other if
it becomes aware of any legislation or Applicable Laws (including, all health
and safety, environmental, custom, trade, tariff or other import laws, approvals
process or vigilance reporting requirements) which is in effect or which may
come into effect after the Effective Date and which affects the obligations of
the Parties hereunder.

ARTICLE 4

PURCHASE PRICE AND PAYMENT

4.1        Purchase Price for Crofelemer

A.          Glenmark shall Manufacture and supply Crofelemer Final at the
purchase price for each Purchase Order, as specified in Appendix 1.43,
(“Purchase Price”).  Along with Glenmark’s acceptance of each Purchase Order
pursuant to Section 2.3, Glenmark shall also confirm the accuracy of the
Purchase Price stated on such Purchase Order.

B.          The Purchase Price is derived from the Actual Cost, which shall be
calculated [****] after the end of each [****] during the Term; at which point,
Glenmark shall provide Napo in writing with the Purchase Price for the new
Financial Year.  In the event of any increase in the Purchase Price, Glenmark
shall inform Napo after calculation of the Purchase Price for the next Financial
Year. Further, upon receipt of request from Napo, Glenmark will provide the
reasons causing an increase in the Purchase Price.

C.          Except as set forth in 3.6E, the Purchase Price for each Purchase
Order is guaranteed for the life of the Purchase Order.



12|Page



--------------------------------------------------------------------------------

4.2        Payment Terms for Purchases.

A.          Invoicing and Payment for Crofelemer Final. For each delivery of
Crofelemer Final, Glenmark shall send a commercial invoice to Napo as soon as
practicable after the product has been ordered and Napo shall pay the invoice on
or no later than the Delivery Readiness Date.  Upon receipt of full payment from
Napo, Glenmark will be obligated to deliver the Crofelemer Final to Napo or its
Affiliates under the respective Purchase Order subject to the terms of Section
2.3E hereof. In the event of any delay in payment by Napo beyond the Delivery
Readiness Date, Glenmark shall be entitled to withhold delivery of such
Crofelemer Final as set forth in Section 2.3E and [****].

B.          Invoicing, Payment and Annual Reconciliation for CPL.  [****]

C.          Currency. All references to "Dollars" or ''$" shall mean the legal
currency of the United States. All payments to be made under this Agreement
shall be made in US Dollars, unless expressly specified to the contrary herein.

D.          Taxes. Napo shall be responsible hereunder for payments of all
applicable taxes on the payment of invoice amount to Glenmark and shall pay any
and all taxes lawfully imposed by any government authority on the purchase of
Crofelemer Final. The Purchase Price is exclusive of amounts in respect of value
added tax and/or goods and services tax. Napo shall, on receipt of valid value
added tax invoice from Glenmark, pay to Glenmark such additional amounts in
respect of value added tax as are chargeable on a supply of Crofelemer Final.



ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1        Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party as of the Effective Date as follows:

A.          The execution, delivery, and performance of this Agreement have been
duly authorized by all necessary corporate actions;

B.          This Agreement constitutes a valid obligation of such Party and is
binding and enforceable against such Party in accordance with the terms hereof;
and

C.          Such Party has the corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations hereunder, and there
is no contractual restriction or obligation binding on such Party which would be
materially contravened by execution and delivery of this Agreement or by the
performance or observance of its terms.

5.2        Crofelemer Final Warranties. Glenmark represents and warrants:

A.          that the Crofelemer Final supplied to Napo:

(i) complies with the Specifications in the Quality Agreement and the
then-current Manufacturing Instructions;

(ii)      has been Manufactured at the Facility and those portions of the
Facility used in the Manufacture of Crofelemer Final are in compliance with all
Applicable Laws at the time of such Manufacture (including, without limitation,
applicable cGMPs and inspection requirements of FDA and other Regulatory
Authorities);

(iii)     has been packaged, labeled and stored in compliance with the
Specifications;

(iv)     has not been Adulterated at the time of shipment by Glenmark from the
Facility; and



13|Page



--------------------------------------------------------------------------------

(v)      assuming payment in full by Napo, is free and clear of all security
interests, liens         and other encumbrances of any kind or character.

B.          that, with respect to the Facility and the Manufacturing

(i)  neither Glenmark nor any of its Affiliates has been debarred or is subject
to debarment pursuant to Section 306 of the FD&C Act; and

(ii) neither Glenmark nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FD&C Act or any similar law
in India, or who is the subject of a conviction described in such section.
Glenmark shall inform Napo in writing immediately if it or, to its knowledge,
any Person who is performing services hereunder is debarred or is the subject of
a conviction described in Section 306 of the FD&C Act or any similar law in
India.

5.3        Napo represents and warrants that:

(i)       It shall at all times commercialize, handle and store Crofelemer Final
in compliance with all Applicable Laws;

(ii)      The Manufacturing of Crofelemer Final by Glenmark as per the terms of
this Agreement shall not violate Applicable Law or any rights of third parties;

(iii)     The Intellectual Property rights licensed to Glenmark under this
Agreement do not infringe any third party intellectual property rights;

(iv)     The CPL supplied to Glenmark shall comply with the Specifications and
it’s use by Glenmark shall not infringe Applicable Law or any rights of the
third parties; and

(v)      Except as set forth in Section 2.3C, Napo has obtained and ensures to
maintain any and all government authorization, consent, approval, license,
exemption of or filing or registration with any country or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any Applicable Laws currently in effect, is or will be necessary
for, or in connection with, the transactions contemplated by this Agreement or
any other agreement or instrument executed in connection herewith, or for the
performance by it of its obligations under this Agreement and such other
agreements.

5.4            Both Parties Represent and Warrant.  The Parties shall conduct
their repective activities in connection with this Agreement in accordance with
Applicable Law. Each Party further acknowledges and agrees that they and their
respective Affiliates, sub-licensees and agents may be subject to
anti-corruption laws including the US Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and any other Applicable Laws and Regulations for the
prevention of fraud, corruption, racketeering, money laundering and terrorism.
Such laws and regulations generally prohibit the direct, or indirect, offering,
promising, or giving of any advantage, or thing of value, to a person (including
private individuals or government employee or official) for the purposes of
obtaining or retaining business, or to intend to induce, or induce, any improper
act or decision. Each Party agrees to refrain from, and to use all reasonable
endeavors to procure that their respective Affiliates and agents refrain from,
any activity in the performance of their obligations and duties under this
Agreement that would constitute a violation of applicable anti-corruption laws.
Each Party has and will maintain throughout the duration of this Agreement
policies and procedures to ensure compliance with applicable anti-corruption
laws (which must constitute "adequate procedures" for the purposes of the UK
Bribery Act 2010), and enforce their policies and procedures where appropriate.
Neither Party nor, to its respective knowledge, any of its directors, officers,
agents, employees or Affiliates is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the "FCPA"), including, without limitation, making use of the mails
or any means or instrumentality of U.S. interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of



14|Page



--------------------------------------------------------------------------------

value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and Napo and its Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith;

5.5        Limitation on Liability.



TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY NOR ANY OF
THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL HAVE
ANY LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT,
NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF
OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE.
THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
ARTICLE 7 NOR SHALL IT APPLY TO DAMAGES ARISING FROM EITHER PARTY’S BREACH OF
ITS OBLIGATIONS UNDER ARTICLE 6. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE TOTAL LIABILITY OF GLENMARK UNDER THIS AGREEMENT SHALL NOT
EXCEED THE PURCHASE PRICE OF THE BATCH(ES) OF CROFELEMER FINAL GIVING RISE TO
SUCH LIABLITY.



5.6        Recalls and Withdrawals.  All costs for recalls, market withdrawals
and returns and destruction of Crofelemer-Based Products shall be the
responsibility of Napo for any recalls, market withdrawals and returns and
destruction of Crofelemer-Based Product attributable to the failure of
Napo-supplied CPL to conform to applicable Specifications as of the time of its
delivery to Glenmark hereunder or other reasons attributable to Napo. If any
recall or withdrawal is initiated due to reasons solely attributable to
Glenmark, Glenmark shall be liable to reimburse the cost, if any, incurred
towards such recall provided, however, in no event will Glenmark’s total
liability exceed the Purchase Price received by Glenmark for the batch(es)
giving rise to such liability.



5.7        Insurance.



A.          Napo shall maintain (i) comprehensive general liability insurance
written on an occurrence basis with a combined single limit for bodily injury
and property damage of not less than [****] and (ii) product liability
/completed operations coverage with a per claim limit of not less than [****].



B.          Glenmark shall maintain (i) comprehensive general liability
insurance in the amount of [****]  and (ii) public liability insurance in the
amount of [****].



C.          The insurance policies referenced in Sections 5.7A and B above
("Policies") shall (i) be provided by an insurance carrier(s) acceptable to the
other Party and (ii) show the other Party as additional named insured and loss
payee, as its interests may appear. Certificates of insurance for the Policies
shall be furnished to the other Party within [****] after the Effective Date.
The Policies shall remain in effect throughout the Term of this Agreement and
shall not be canceled or subject to a reduction of coverage or any other
modification without the prior written authorization of the other Party.



D.          It is understood that such insurance shall not be construed to
create a limit of either Party's liability with respect to its indemnification
obligations under Article 7.



5.8        Disclaimer of Other Warranties. THE WARRANTIES, LIMITATIONS AND
DISCLAIMERS EXPRESSLY SET FORTH IN THIS ARTICLE 5 SUPERSEDE ANY OTHER WARRANTY
LIMITATIONS AND DISCLAIMERS GIVEN BY EITHER PARTY, WHETHER WRITTEN OR ORAL.
EXCEPT FOR THE EXPRESS WARRANTIES IN THIS ARTICLE 5, NEITHER PARTY MAKES ANY
WARRANTY OF ANY KIND WITH RESPECT TO THE CPL OR



15|Page



--------------------------------------------------------------------------------

CROFELEMER, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE.



ARTICLE 6

CONFIDENTIALITY

6.1        Confidentiality Agreement. “Confidentiality Agreement” means the
Confidentiality Agreement by and between Napo and Glenmark attached hereto as
Exhibit 6.1 and incorporated herein by this reference, including any subsequent
amendments or modifications that shall be mutually agreed to between the Parties
from time to time.

6.2        Notification. Upon a Party's discovery of loss or compromise of the
other Party's Confidential Information, the Party discovering the loss shall
notify the other Party immediately and cooperate as reasonably requested.

6.3        Remedies. Each Party agrees that the unauthorized use or disclosure
of Confidential Information in violation of the Confidentiality Agreement will
cause severe and irreparable damage. In the event of any violation of the
Confidentiality Agreement, the Parties agree that the Party whose Confidential
Information has been disclosed shall, in addition to any other relief permitted
by Applicable Law or in the Confidentiality Agreement, be authorized and
entitled to obtain from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, without the necessity of proving irreparable
harm or showing actual damages, and without posting any bond. The Party sought
to be enjoined agrees to waive any requirement that the Party seeking the
injunctive relief post bond as a condition for obtaining any such relief.

6.4        Use of Names. Neither Party shall mention or otherwise use the name,
insignia, symbol trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 6.4 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law, including,
without limitation, filings with the stock exchange authorities such as United
States Securities and Exchange Commission, which may include filing a copy of
this Agreement; provided, however, that reasonable measures shall be taken to
assure confidential treatment of such information.

6.5        Press Releases. Neither Party shall make a press release or other
public announcement regarding this Agreement, the terms hereof or the
transactions contemplated hereby without the prior written approval of the other
Party. Each Party shall provide the other with the proposed text of any such
press release or public announcement for review and approval which approval
shall not be unreasonably withheld, conditioned or delayed, as early as
possible, but in no event less than four (4) Business Days in advance of the
publication, communication or dissemination thereof; provided, however, that the
receiving Party shall notify the proposing Party in writing of any objections to
such press release or public announcement within three (3) Business Days after
receipt by the receiving Party of the text of such public announcement.
Notwithstanding the foregoing, but consistent with Section 6.4 above, this
Section 6.5 shall not be applicable to filings and disclosures required by
Applicable Law.



ARTICLE 7

INDEMNIFICATION

7.1        Indemnification by Glenmark. Glenmark shall indemnify, defend and
hold Napo and its Affiliates and their respective officers, directors, employees
and agents (“Napo Indemnitees”) harmless from and against any and all losses,
damages, liabilities, assessments, costs, charges, or claims ("Losses") arising
out of or resulting from any Third Party claims made or suits brought against
Napo which arise or result from: (i) the breach of any of Glenmark's
representations and warranties set forth



16|Page



--------------------------------------------------------------------------------

in this Agreement; (ii) Glenmark's negligence or willful misconduct in the
performance of this Agreement, or (iii) Glenmark’s material breach of this
Agreement; except in each case of clauses (i) through (iii), if, and to the
extent, Napo has an obligation to indemnify the Glenmark Indemnitees, or any one
of them, pursuant to Section 7.2.  Notwithstanding the foregoing, in no event
will the entire liability of Glenmark under this Agreement exceed the Purchase
Price received by Glenmark in connection with the batch(es) of Crofelemer Final
giving rise to such liability.

7.2        Indemnification by Napo. Napo shall indemnify, defend and hold
Glenmark and their respective officers, directors, employees and agents
("Glenmark Indemnitees") harmless from and against any and all Losses arising
out of or resulting from any Third Party claims made or suits brought against
Glenmark which arise or result from: (i) the breach of any of Napo's
representations and warranties set forth in this Agreement; (ii) a claim by a
Third Party that the Manufacturing/supply of Crofelemer Final by Glenmark in
accordance with Napo’s Manufacturing Instructions or, marketing and sale of any
finished Crofelemer-Based Product by Napo or its Affiliates infringes such Third
Party's intellectual property rights or (iii) Napo's negligence or willful
misconduct in the performance of this Agreement, or (iv) Napo’s material breach
of this Agreement; except in each case of clauses (i) through (iv) if, and to
the extent Glenmark has an obligation to indemnify the Napo Indemnitees, or any
one of them, pursuant to Section 7.1. Notwithstanding the foregoing, in no
event, save and except the eventuality covered in Section 7.2(ii) above, the
entire liability of Napo under this Agreement shall exceed the value of the
Purchase Order of Crofelemer Final (excluding that portion of the Purchase Price
that is for CPL) giving rise to such liability.

7.3        Procedures.

A.          A Party making a claim for indemnity under this Article 7
hereinafter is referred to as an “Indemnified Party” and the Party against whom
such claim is asserted is hereinafter referred to as the “Indemnifying Party.”
All claims by any Indemnified Party under this Section shall be asserted and
resolved in accordance with the following provisions. If any claim or demand for
which an Indemnifying Party would be liable to an Indemnified Party is asserted
against or sought to be collected from such Indemnified Party by a Third Party,
said Indemnified Party shall with reasonable promptness notify in writing the
Indemnifying Party of such claim or demand stating with reasonable specificity
the circumstances of the Indemnified Party's claim for indemnification;
provided, however, that any failure to give such written notice will not waive
any rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are actually prejudiced by such delay. After receipt by the
Indemnifying Party of such notice, then upon reasonable notice from the
Indemnifying Party to the Indemnified Party, or upon the written request of the
Indemnified Party, the Indemnifying Party shall defend, manage and conduct any
proceedings, negotiations or communications involving any claimant whose claim
is the subject of the Indemnified Party's notice to the Indemnifying Party as
set forth above, and shall take all actions necessary, including the posting of
such bond or other security as may be required by any governmental authority, so
as to enable the claim to be defended against or resolved without expense or
other action by the Indemnified Party.

B.          In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the sole expense of such Indemnified Party.

C.          Upon written request of the Indemnifying Party, the Indemnified
Party shall to the extent it may legally do so and to the extent that it is
compensated in advance by the Indemnifying Party for any costs and expenses
thereby incurred, (i) take such action as the Indemnifying Party may reasonably
request in connection with such action, (ii) allow the Indemnifying Party to
dispute such action in the name of the Indemnified Party and to conduct a
defense to such action on behalf of the Indemnified Party, or (iii) render to
the Indemnifying Party all such assistance as the Indemnifying Party may
reasonably request in connection with such dispute and defense.



17|Page



--------------------------------------------------------------------------------

D.          The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any Losses (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

ARTICLE 8

TERM

8.1        Term. This Agreement shall become effective upon the Effective Date
and shall remain in full force and effect until March 31, 2023, unless sooner
terminated pursuant to Section 8.2 below (the "Term").  At the end of the Term,
the Parties may extend this Agreement for successive renewal terms of minimum of
two (2) years by mutual agreement of the Parties in a written instrument, signed
by both Parties and specifically referencing this Agreement.

8.2        Termination. In addition to any other provision of this Agreement
expressly providing for termination of this Agreement, this Agreement may be
terminated as follows:

A.          Napo may terminate this Agreement:

(i)          Immediately upon notice to Glenmark in the event that Regulatory
Authorities cause the withdrawal of Crofelemer Final or any Crofelemer-Based
Product from the market for safety and/or non-compliance reasons; or

(ii)         [INTENTIONALLY LEFT BLANK]

(iii)         Upon 30 days’ notice to Glenmark on the occurrence of Chronicity.

B.          Either Party may terminate this Agreement:

(i)          immediately upon written notice if the other Party shall (a) file
in any court or agency pursuant to any statute or regulation of any state,
country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, (b) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within sixty (60) days after the filing thereof, (c) propose or
be a party to any dissolution or liquidation, (d) make an assignment for the
benefit of its creditors, or (e) admit in writing its inability generally to pay
its debts as they fall due in the general course; or

(ii)         immediately upon written notice in the event of any material breach
by the other Party in the performance of any of its obligations herein contained
that has not been cured by the defaulting Party within ninety (90) days after
receiving written notice thereof from the non-breaching Party; or

(iii)         immediately upon written notice in the event that, as a result of
an order of government or any other official authority or change in Applicable
Law, the continued operation of this Agreement in its entirety or in substantial
part is prevented or delayed for an unspecified and indeterminate period.



18|Page



--------------------------------------------------------------------------------

C.                        Either Party may terminate this Agreement for any
reason with twelve (12) months prior written notice to the other Party.  If the
termination date pursuant to this Section 8.2.C does not align with the last day
of a Financial Year, the Minimum Quantity for the final year of this Agreement
shall be pro-rated for the number of months for which this Agreement will be in
effect during such final Financial Year.

8.3        Effect of Expiration or Termination.



A.          Survival. The expiration or earlier termination of this Agreement
shall be without prejudice to any rights or obligations of the Parties that may
have accrued prior to such termination or expiration, and the provisions of
Articles 1 (Definitions), 3.5D (Acceptance Upon Delivery), 3.7 (Failure or
Inability to Supply Crofelemer Final), 4 (Payment), 5 (Representations and
Warranties), 6 (Confidentiality), 7 (Indemnification), 8 (Term), and
9 (Miscellaneous) along with any other provision that would survive due to its
nature or specifically designated herein to survive shall survive the expiration
or termination of this Agreement. Except as otherwise expressly provided herein,
termination of this Agreement in accordance with the provisions hereof shall not
limit remedies that may otherwise be available at law or in equity. Upon the
expiry or earlier termination of the Agreement, unless the conduct of the
Parties is otherwise, the Intellectual Property License granted by NAPO to
Glenmark shall terminate where after save and except for any remaining material,
Glenmark shall cease the use of any and all Napo Intellectual Property.

B.          Return of Confidential Information and Materials. Upon expiration or
earlier termination of this Agreement, each Party, at the request of the other,
shall return all data, files, records and other materials in its possession or
control containing or comprising the other Party's Confidential Information
except that the legal department of each Party may retain one copy for archival
purposes.

C.          Actions Upon Termination.

(i)       Upon termination of the Agreement by NAPO pursuant to Section 8.2.A(i)
or 8.2.B(iii), NAPO shall take the delivery of the Crofelemer Final ready for
delivery, if legally permissible, and make the payment of the Purchase Price
therefor as well as for any work in progress at the Actual Cost, excluding the
value attributable to the CPL,  in which event GLS shall not be liable to pay
cost for CPL, therefor, with no markup.  Glenmark promptly shall return any
remaining Napo-Supplied CPL to Napo or its designee at Napo's expense and the
Purchase Order will be cancelled without payment for the deficit in the Minimum
Quantity.

(ii)      Upon termination of the Agreement by NAPO pursuant to Section
8.2.A(iii) or 8.2B(i) or (ii), NAPO shall take the delivery of the Crofelemer
Final ready for delivery, including Glenmark’s completion of any work in
progress when such is converted into Crofelemer Final, if legally permissible,
and make the payment therefor. Glenmark promptly shall return any remaining
Napo-Supplied CPL to Napo or its designee at Napo's expense and the Purchase
Order will be cancelled without payment for the deficit in the Minimum Quantity.

(iii)     Upon termination of the Agreement by Glenmark pursuant to Section
8.2.B(i) or (ii), NAPO will have to take the delivery of the Crofelemer Final
ready for delivery, including Glenmark’s completion of any work in progress when
such is converted into Crofelemer Final, if legally permissible, and make the
payment therefor as well as for any deficit in the adjusted Minimum Purchase
Quantity of that Financial Year as described in Section 2.1, if any. The
Purchase Price used to calculate the deficit in the Minimum Purchase Quantity
shall exclude the cost of CPL, and accordingly GLS shall not be liable to pay
for cost of CPL.  Glenmark promptly shall return any remaining Napo-Supplied CPL
to Napo or its designee at Napo's expense.



19|Page



--------------------------------------------------------------------------------

(iv)     Upon termination of this Agreement for any reason other than as set
forth in Section 8.2 and subject to full payment of any amount due to Glenmark
and/or to Napo, as of the termination date (a) Glenmark immediately shall cease
all Manufacturing of Crofelemer Final, (b) all submitted but unfilled Purchase
Orders automatically shall be cancelled, (c) NAPO will take the delivery of the
Crofelemer Final ready for delivery, including Glenmark’s completion of any work
in progress when such is converted into Crofelemer Final, if legally
permissible, and make the payment therefor, and (d) Glenmark promptly shall
return any remaining Napo-Supplied CPL to Napo or its designee at Napo's
expense. Further, there shall be no payment due for a deficit Minimum Purchase
Quantity, if any.

(v)      The Parties shall be permitted to exercise their respective rights in
accordance with the terms of the Transfer Agreement.

D.          Cumulative Remedies. Except as expressly stated otherwise herein,
remedies hereunder are cumulative, and nothing in this Agreement shall prevent
either Party, in the case of a breach, from not terminating this Agreement and
seeking to enforce its rights hereunder.

E.           Accrued Obligations. Except as set forth herein, any termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to the effective date of such termination or expiration,
which obligations shall remain in full force and effect for the period provided
therein. However, to the extent cancellable or revocable, both Parties will make
commercially reasonable efforts to cancel or revoke, and thereby limit the
amount of any accrued obligations. Neither Party shall be liable for any amount
that could have been avoided if cancelled or revoked by the other Party upon
written notice of termination.

F.           No Release. The termination or expiration of this Agreement, as the
case may be, shall not act as a waiver of any breach of this Agreement and shall
not act as a release of either Party from any liability or obligation incurred
under this Agreement through the date of such termination or expiration.

ARTICLE 9

MISCELLANEOUS

9.1        Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to either Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by registered mail, return receipt requested,
postage prepaid, or sent by an internationally recognized courier service
guaranteeing next-day or second-day delivery, charges prepaid, addressed to the
Party at its address set forth below, or sent by electronic mail (email
transmission to the email address set forth below if acknowledged by the Party
in an email reply, with the understanding that a reply email may, in fact, be
directed to someone other than the original individual at the sending Party), or
at such other address or fax number as such Party may from time to time specify
by notice given in the manner provided herein to the Party entitled to receive
notice hereunder:



For Glenmark: Glenmark Life Sciences Ltd.,







Glenmark House,



B. D. Sawant Marg, Chakala, Andheri East, Mumbai 400099,



India



Attention: Gautam Arora



[****]















20|Page



--------------------------------------------------------------------------------

For Napo:

Napo Pharmaceuticals, Inc.











201 Mission Street, Suite 2375,



San Francisco, CA 94105



USA







Attention: Chief Executive Officer



[****]



With a copy to:







Napo Pharmaceuticals, Inc.



201 Mission Street, Suite 2375



San Francisco, CA 941054



USA





Attention: Jonathan Wolin, Chief Compliance Officer and Corporate Counsel

9.2        Entire Agreement and Inconsistency. Subject to Section 2.5, this
Agreement which includes all Appendices, exhibits and schedules attached hereto,
together with the Quality Agreement and the Transfer Agreement, constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and no oral or written statement may be used to interpret or vary the meaning of
the terms and conditions hereof. In the event of a conflict or inconsistency
between the provisions of this Agreement and the provisions of the Quality
Agreement, this Agreement will prevail. In the event of a conflict or
inconsistency between the provisions of this Agreement and any legal or
regulatory requirements, amendments to this Agreement shall be considered
promptly in good faith in order to satisfy such requirements.

9.3        Assignment. Neither Party may assign or otherwise transfer this
Agreement without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement without the consent of the
other Party to any Affiliate or in connection with the acquisition of such Party
or the sale of all or substantially all of the business or assets of the
assigning Party relating to the subject matter of this Agreement, whether by
merger, acquisition or otherwise. Subject to the foregoing, this Agreement shall
inure to the benefit of each Party, its successors and permitted assigns. Any
assignment of this Agreement in violation of this Section shall be null and
void.

9.4        Force Majeure. Except for either Party’s payment obligations, failure
of any Party to perform its obligations under this Agreement shall not subject
such Party to any liability to the other Party, or place them in breach of any
term or condition of this Agreement if, and solely to the extent, such failure
is caused by Force Majeure. The corresponding obligations of the other Party
will be suspended to the same extent. "Force Majeure" shall mean any
unanticipated event, reason or cause beyond the reasonable control of a Party
(including fire, flood, embargo, power shortage or failure, acts of war,
insurrection, riot, terrorism, strike, lockout or other labor disturbance,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, or storm or like
catastrophe, acts of God or any acts, omissions or delays in acting of the other
Party); provided, however, that the Party affected shall, within five (5) days
of its occurrence, notify the other Party, stating the nature of the condition
constituting Force Majeure as defined herein, its anticipated duration and any
action being taken to avoid or minimize its effect. Then, such Party shall exert
commercially reasonable efforts to eliminate, cure and overcome any such causes
and to resume performance of its obligations with all possible speed. If a
condition constituting Force Majeure as defined herein prevents, or would likely
prevent, a Party from performing its obligations under this Agreement for more
than sixty (60) days, the Parties shall meet to negotiate a mutually
satisfactory solution to the problem, if practicable, including the use of a
Third Party to fulfill the obligations hereunder of the Party invoking the Force
Majeure.

9.5        Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.



21|Page



--------------------------------------------------------------------------------

9.6        Independent Contractor. Each Party shall be acting as an independent
contractor in performing under this Agreement and shall not be considered or
deemed to be an agent, employee, joint venture or partner of the other Party.
Neither Party to this Agreement shall have any express or implied right or
authority to assume or create any obligations on behalf of, or in the name of,
the other Party, or to bind the other Party to any contract, agreement or
undertaking with any Third Party.

9.7        Severability. In the event any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith and enter into a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties. All
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.

9.8        No Third-Party Beneficiaries. Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any other Third Party
(other than Jaguar Health, Inc.) any legal or equitable right, benefit or remedy
of any nature whatsoever under, or by reason of, this Agreement.

9.9        Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of Napo and Glenmark,
and specifically referencing this Agreement.

9.10      Governing Law. This Agreement and all questions regarding the
existence, validity, interpretation, breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
State of New York, without reference to its conflicts of law principles.

9.11      Dispute Resolution.

A.          In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof
(hereinafter referred to as "Dispute”), between the Parties that relates to
interpretation of a Party's rights and/or obligations hereunder or any alleged
breach of this Agreement, such dispute shall be resolved in accordance with this
Section. Notwithstanding the provisions of this Section, however, nothing herein
contained shall preclude a party from seeking equitable remedies in any court of
competent jurisdiction.

B.          Any Dispute shall be referred for decision forthwith to a senior
executive of each Party not involved in the Dispute. If no agreement is reached
within thirty (30) days of the request by one Party to the other to refer the
same to such senior executive, then the Parties agree to attempt to settle such
Dispute through good faith non-binding mediation efforts. If after a period of
thirty (30) days, the Parties have not settled the Dispute by non-binding
mediation, then any such Dispute which does not involve a claim for equitable
relief shall be settled by Arbitration according to the provisions of Section
9.11C.

C.          Any Dispute that is not resolved in accordance with Section 9.11B
shall be decided by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association ("AAA"); such arbitration to be
held in the Borough of Manhattan, New York, New York on an expedited basis. Each
Party hereby expressly waives any right to object to such jurisdiction on the
basis of venue or forum non-convenience. Any arbitration shall be conducted by
three arbitrators. One arbitrator shall be selected by Napo, one arbitrator
shall be selected by Glenmark and the third arbitrator shall be selected by the
two arbitrators so selected. The arbitrators shall have no power to change the
provisions of this Agreement nor to make an award of reformation. The award
rendered by the arbitrators shall be final and binding upon the Parties hereto,
and judgment upon the award rendered may be entered by either Party in any court
that has jurisdiction over the Parties or the subject matter of the controversy
or claim.



22|Page



--------------------------------------------------------------------------------

The expense of such arbitration, including attorneys' fees, shall be allocated
between the Parties as the arbitrators shall decide. The arbitration panel shall
prepare and deliver to the Parties a written, reasoned opinion conferring its
decision. Both Parties, solely for the purpose of collection of a judgment
against them, consent to jurisdiction and venue in New York, New York, USA.

9.12      No Waiver. The failure of either Party to enforce at any time for any
period the provisions of, or any rights deriving from this Agreement shall not
be construed to be a waiver of such provisions or rights, or the right of such
Party thereafter to enforce such provisions.

9.13      Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original, and both of which taken
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of a signature page of this Agreement (and each amendment,
modification and waiver in respect of it) by facsimile or other electronic
transmission, if identified and complete, will be regarded as an original
signature and shall be as effective as delivery of a manually executed original
counterpart of each such instrument.

9.14      Further Assurances. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, the execution and delivery of such agreements, documents and
instruments as may be necessary, or as the other Party may reasonably request,
in connection with the Parties’ respective performances or obligations under
this Agreement, or to carry out more effectively the provisions and purposes
hereof, or to better assure and confirm unto such other Party its rights and
remedies under this Agreement.

9.15      Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

9.16      Construction. Unless the context of this Agreement otherwise requires:
(i) words of any gender include each other gender; (ii) words using the singular
or plural number also include the plural or singular number, respectively; (iii)
the terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this entire Agreement; (iv) the terms “Article,” “Section,” ”Appendix”,
“Schedule,” “Exhibit” or “clause” refer to the specified Article, Section,
Appendix, Schedule, Exhibit or clause of this Agreement; (v) the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”; (vi) the term “including” or “includes” means “including
without limitation” or “includes without limitation”; and (vii) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. The headings and
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. Finally, in every instance
throughout this Agreement, where one Party is to give the other Party a
communication in writing, it is the Parties’ intention that email shall suffice
as a written instrument, so long as the Party receiving such email acknowledges
receipt by replying to the sending Party (with the understanding that a reply
email may, in fact, be directed to someone other than the original individual at
the sending Party).

9.17      English Language and Mutual Drafting. This Agreement shall be written
and executed in, and all other communications under or in connection with this
Agreement shall be in, the English language. Any translation into any other
language shall not be an official version thereof, and in the event of any
conflict



23|Page



--------------------------------------------------------------------------------

in interpretation between the English version and such translation, the English
version shall control. This Agreement is the mutual product of the parties
hereto, and each provision hereof has been subject to the mutual consultation,
negotiation, and agreement of each of the parties, and shall not be construed
for or against any party hereto.

[SIGNATURES ON NEXT PAGE]





24|Page



--------------------------------------------------------------------------------

SIGNATURE PAGE

Manufacturing and Supply Agreement

IN WITNESS WHEREOF, each Party hereto has executed, or caused this Agreement to
be executed on its behalf, by a duly authorized signatory, as of the Effective
Date.

GLENMARK LIFE SCIENCES, LTD.



/s/ Sumeet Wadhwani



Signature











Sumeet Wadhwani



Print Name











Head Legal



Print Title











Date: September 3, 2020























NAPO PHARMACEUTICALS, INC.











/s/ Lisa A. Conte



Signature











Lisa A. Conte



Print Name











President and CEO



Print Title











Date: September 2, 2020







25|Page



--------------------------------------------------------------------------------

APPENDIX 1.2

COMPONENTS OF THE ACTUAL COST

·   [****]





26|Page



--------------------------------------------------------------------------------

APPENDIX 1.43

PRICING TERM SHEET

·   [****]









27|Page



--------------------------------------------------------------------------------

APPENDIX 2.3D

SHIPPING AND BILLING PROCEDURES FOR CROFELEMER FINAL



1.          Napo will issue a formal shipping request to Glenmark designating
specific lots of Crofelemer to be shipped from the Facility to a given
consignee.  This request shall include the lot numbers to be shipped, the net
weight of each lot, the ship-by date, and any other information needed for
shipment to take place.

2.          Glenmark will create a pro forma invoice and will send it to Napo
for review.  The pro forma invoice will include:

A. Designation of specific Lots (by Lot numbers) to be shipped and aggregate net
weight in kilograms

B. Name and address of the consignee to which said lots are to be delivered

C. Ports of loading and discharge (departure)

D. The Purchase Price of the Crofelemer Final to be shipped

3.          Napo will review the pro forma invoice for accuracy, and if no
changes are necessary, Napo will, pay the invoice amount to Glenmark as detailed
in the body of this Agreement.

4.          Napo, or its designee, will provide Glenmark with any other
necessary documents, such as disposition certificate, etc.

5.          Within 24-hours of receipt of Napo’s payment, Glenmark will provide
the final invoice to NAPO.

6.         Upon receipt of the payment from NAPO, Glenmark will deliver the
Crofelemer Final on Ex-works Glenmark Facility, Incoterms 2010, to an express
carrier designated by Napo.  Glenmark will arrange to have the freight charges
billed to Napo’s account with the carrier. NAPO may elect to itself arrange
shipment with an express carrier or freight forwarder to deliver the Crofelemer
Final to the final destination under Ex-works (Glenmark Facility), Incoterms
2010.

7.          Glenmark’s clearing and forwarding agent will effect and ensure the
export clearance in India.

8.          Prior to pick-up of the shipment, Glenmark will issue a commercial
invoice to Napo, with the invoice date being the date of delivery at the
Facility.

9.          Risk of loss, and responsibility for onward transit, will transfer
to Napo at the time of pick up at Glenmark Facility.  Napo will arrange for
delivery of the Crofelemer Final from the point of pick-up to its final
destination.  Napo will arrange for customs clearance in the receiving country.





28|Page



--------------------------------------------------------------------------------

APPENDIX 2.4C

SHIPPING AND BILLING PROCEDURES FOR CPL



1.    When one or more lots of CPL are to be available for shipment to Glenmark,
Napo will notify Glenmark in writing (email will suffice) providing:



a.    Number of drums to be shipped

b.    Estimated weight in kilograms

c.    Expected ship date

d.    Purchase Price of CPL

e.    Estimated freight and insurance charges for delivery to port in India



It will not be necessary for Glenmark to issue a purchase order for CPL in order
for Napo to ship a consignment of CPL.



2.    Napo, or its designee, will provide Glenmark the documents that are
necessary for customs clearance and receipt of the CPL by Glenmark, including
(but not limited to):



a.    Certificate of Analysis

b.    Certificate of Origin

c.    Commercial Invoice

d.    Packing List

e.    Bills of Lading

f.     Any other documents which Glenmark deems necessary for the purpose of the
clearance of CPL



3.    Glenmark will be responsible for (i) clearance through customs in India,
(ii) payment of duties and taxes, and (iii) delivery of the CPL to the
appropriate Facility for processing.





29|Page



--------------------------------------------------------------------------------

EXHIBIT 1.45

QUALITY AGREEMENT





30|Page



--------------------------------------------------------------------------------

EXHIBIT 1.53

TRANSFER AGREEMENT





31|Page



--------------------------------------------------------------------------------

EXHIBIT 6.1

CONFIDENTIALITY AGREEMENT

32|Page



--------------------------------------------------------------------------------